          Case 1:19-cv-01538-NONE-JDP Document 12 Filed 09/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     SARGIZ MAKARAVICH,                                   Case No. 1:19-cv-01538-JDP

10                     Plaintiff,                           ORDER GRANTING DEFENDANT’S
                                                            REQUEST TO STAY THIS CASE
11             v.
                                                            ECF No. 11
12     COMMISSIONER OF
       SOCIAL SECURITY,
13
                         Defendant.
14

15            Defendant’s request to stay this case, ECF No. 11, is granted. The stay will lift

16    automatically when the administrative record is filed.

17
     IT IS SO ORDERED.
18

19
     Dated:      September 2, 2020
20                                                         UNITED STATES MAGISTRATE JUDGE
21

22 No. 205.

23

24

25

26
27

28


                                                       1
